Title: To George Washington from Robert Morris, 6 April 1789
From: Morris, Robert
To: Washington, George



Dear sir
New York April 6th 1789

This will be delivered by Mr Charles Thompson, who has the honour to be charged with the Public Dispatches which announce your Election to the first Office in the American Empire—Permit me on this occasion to congratulate your Excellency, not on the appointment to Office, for your honors and happiness were compleat without it, but upon this unequivical

proof of the gratitude of Millions whose sense of your services and virtues is fully manifested by their unanimous Suffrage.
May you, Sir, long continue an instrument in the hands of Providence to dispense happiness to the People who have received Liberty at your hands, and may they ever continue equally sensible of, and grateful for, your Services. You have an arduous task to perform, in which you will have a right to call forth all the assistance which your Friends & the Friends of their Country, can supply—As one of this description I pray you to beleive that every exertion I am capable of will ever be devoted to your aid in the noble attempt to establish an energetic Government for the United States, beleiving as I do that such a Government is absolutely necessary to perpetuate the Liberties, promote the Interests, and secure the happiness of this People. I conclude that the unanimous voice of America is irresistable and that you will soon set out on your journy for this City. Mrs Washington I hope, will accompany you, and as Philadelphia is in the route, Mrs Morris joins me in the request that you will honour us with your company during your stay in that City. And as the journy will be fatiguing, we hope you will make it a resting place of some days, when probably you may think it adviseable to proceed from thence to New York some time before Mrs Washington, in order to get through the first forms of etiquette, and in order to make the necessary arrangements of your Household, in that case Mrs Morris prays that Mrs Washington will gratify her wishes by remaining with us untill all things are ready for her reception here, and she will then have the pleasure to accompany her to New York. Assuring myself of your compliance with these requests, I remain with the highest Respect and sincerest Attachment Dear Sir Your most obedient & obliged hble servant

Robt Morris

